In this case the alternative writ of mandamus is denied without prejudice because the petition for the writ fails to show that the State Executive Committee of the Democratic Party of which relatrix is a member has declared for the selection at the 1936 primary election of candidates of the Democratic Party for the party position of Democratic National Committeewoman by the adoption of a resolution to that effect in accordance with Section 389 C.G.L., 332 R.G.S., within the time required by law, nor does the relatrix' petition show that if such resolution was so adopted and filed with the Secretary of State pursuant to law, that relatrix is entitled under the law and the terms of such resolution to have her name certified to be voted on in the second primary election of June 23, 1936, in view of the allegations of the petition for alternative writ showing the results of the primary election held June 2, 1936.
The position of Democratic National Committeewoman is a party position, not a duly created public office of the State, or under its jurisdiction. The "selection" by the Democratic Party of a candidate to hold such position is not required, but simply authorized to be made, at a primary election if so declared for by the State Executive Committee by appropriate resolution duly passed and timely filed with the Secretary of State pursuant to law. The resolution not being before the Court, if there is one, no prima facie case for an alternative writ is made to appear. *Page 530 
Alternative writ denied without prejudice.
WHITFIELD, C.J., ELLIS, and TERRELL, BROWN, DAVIS and BUFORD, J.J., concur.